Case 19-17428 Doc50 Filed 07/05/19 Page1of15

Fill in this information to identify your case:

SALTINORE-Nic
Debto'1 Gregory Brian Myers HT Box

 

Debtor 2 N/A

 

arego a ratans 2019 on ~9 PMH 57

(Spouse, if filing) First Name Middie Name Last Name

 

ERUPT CY court

United States Bankruptcy Court for the: District of Maryland POM aD

ree YE A HD
Case number 19-17428
(If known) CJ Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

wi Married
C2 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

CI] Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
QO Same as Debtor 1 O} Same as Debtor 1
From From
Number Street Number Street
To To .
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 CI same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

ZA Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

 

Explain the Sources of Your Income

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 19-17428 Doc50 Filed 07/05/19 Page 2 of 15

Gregory Brian Myers

First Name Middle Name

Debtor 1 Case number (it known) 19-17428

 

Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

OQ No
Wi Yes. Fill in the details.

 

Gross income

Sources of income

Sources of income Gross income

 

Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until O Wages. commissions, $ 3,000.00 u Wages, comm issions, $
the date you filed for bankruptcy: “HP TT rtp
OQ Operating a business Q Operating a business
For last calendar year: Q) Wages, commissions, Q Wages, commissions,
: bonuses, tips $ 0.00 bonuses, tips $
(January 1 to December 31,2018 _) C) operating a business () operating a business
For the calendar year before that: UL) wages, commissions, C) wages, commissions,
bonuses, tips 0.00 bonuses, tips $

(January 1 to December 31, 2017
YYYY

) Q Operating a business Q) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

LI No
lf Yes. Fill in the details.

 

Sources of income
Describe below.

Gross income from
each source

Sources of income
Describe below.

Gross income from
each source

 

 

 

 

 

 

 

 

(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year: S.A. Conlen Estgy 5 38,416.86
(January 1 to December 31,2018 _)
YYYY
For the calendar year before that: Rental -147SLW sg 34,297.55
(January 1 to December 31,2017__) Survivor Annuity 18.56
YYYY
CARMAX $ 100.00

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2

 

 
 

Case 19-17428 Doc50 Filed 07/05/19 Page 3of15

Debtor 1 Gregory Brian Myers Case number {itknown)_19-17428

 

First Name Middie Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CI No. Go to line 7.

Qi Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditors Name Q Mortgage
Q) car
Number Street C) Credit card

 

C) Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code QD other
5 $ Q Mortgage
Creditors Name
CY car
C) credit card

Number Street

() Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code C) other
$ $ Q Mortgage
Creditors Name
Q) car
LD credit card

Number Street

(2) Loan repayment

 

L) Suppliers or vendors

L} other

 

City State ZIP Code

 

 

Official Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 3

 
 

Case 19-17428 Doc50 Filed 07/05/19 Page 4 of 15

Debto1 Gregory Brian Myers

First Name Middle Name Last Name

Case number granown 19-17428

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WH No

( Yes. List all payments to an insider.

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

Number Street

 

 

City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

UO Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's: name

 

Insider's Name $ 5

 

Number Street

 

 

City State ZIP Code

 

 

 

 

 

 

$ $
Insiders Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 19-17428 Doc50 Filed 07/05/19 Page5of15

Debtor 1 Gregory Brian Myers Case number (tinoun,_| 9-17428

First Name Middle Name Last Name

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

QO No
Wf Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Se¢ ADDENDUM Gout Name CQ) Pending
LI) on appeal
Number Street CY concluded
Case number
City State ZIP Code
Case title. See ADDENDUM Court Name Q Pending
CQ) on appeal
Number Street C) Concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LC) No. Go to line 11.
P| Yes. Fill in the information below.

Describe the property Date Value of the property

 

Lot 13, Seaside 15 Subdivision
Suntrust Bank 10/29/2018 g 689,000.00

Creditor’s Name

 

 

 

 

Number Street Explain what happened

Q Property was repossessed.

 

Property was foreclosed.
QC) Property was garnished.
City State ZIP Code Q) Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

 

Creditors Name

 

 

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

Property was garnished.
Property was attached, seized, or levied.

 

City State ZIP Code

OOoo

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

Official Form 107

Case 19-17428 Doc50 Filed 07/05/19 Page 6 of 15

Debtor1 | Gregory Brian Myers

 

First Name Middie Name

Last Name

accounts or refuse to make a payment because you owed a debt?

OQ) No
Wi Yes. Fill in the details.

Roger Schlossberg, Trustee

 

Creditors Name

Describe the action the creditor took

 

 

Number Street

 

 

City State ZIP Code

Refused to turnover fully exempt Lot 6 sale

. proceeds owned by Gregory B. Myers and
_ Barbara Ann Kelly as Tenants by the Entireties

Last 4 digits of account number: XXXX—___

Creditors, a court-appointed receiver, a custodian, or another official?

C) No
i Yes

Ee List Certain Gifts and Contributions

Wi No

L) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600

per person

Describe the gifts

Case number (it known). 19-17428

Date action
was taken

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

Amount

g _1,110,247.01

 

 

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Gifts with a total value of more.than $600

per person

 

 

Describe the gifts

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

Statement of Financial Affairs for Individuats Filing for Bankruptcy

 

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of

 

 

 

 

 

Dates you gave Value
the gifts
$
$
Dates you gave Vaiue
the gifts
$
$
page 6

 
Case 19-17428 Doc50 Filed 07/05/19 Page 7 of 15

Debtor 1 Gregory Brian Myers Case number yrinown 19-17428

 

First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WJ No

C) Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total. more than $600 contributed
—_ $
Charity’s Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

CI} Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your

 

Value of property
how the loss occurred . oo coe loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

 

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No

Q) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number Street $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
 

 

Case 19-17428 Doc50 Filed 07/05/19 Page 8 of 15

Debtor1 Gregory Brian Myers

First Name Middle Name Last Name

Case number (itknown), 19-17428

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Was Paid °

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

C) Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or | Amount of payment
transfer was
made
Person Who Was Paid
Number Street : -_ $
$

 

City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

C) No
W Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made
CARMAX
Person Who Received Transfer 2003 Ford Explorer (not $100.00 cash
working - salvage value) 10/28/2017
Number Street
Gaithersburg MD
City State ZIP Code
Person's relationship to you
Bank of America, N.A. 147 Silver Laurel Way, Santa , Foreclosure Sale ($727,400.00)
Rosa Beach, FL 32459 12/08/2017
Number Street
City State ZIP Code
Person’s relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
 

Case 19-17428 Doc50 Filed 07/05/19 Page 9 of 15

Debtor 1 Gregory Brian Myers Case number (if known), 19-17428

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

Wi No

CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

12/08/2017

Name of trust

 

 

List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

C2 No
(i Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer.
or transferred
Navy Federal Credit Union
Name of Financial institution
Xxxx-_6 9 4 7. Q) checking _ $s si 04
Number Street wi Savings

Q Money market

 

Q Brokerage

 

 

 

 

City State ZIP Code Q Other
PNC Bank XxXxx-_4 9 4 3 Wi checking $ 0.00
Name of Financial institution
Q Savings
Number Street Q Money market

QO Brokerage

 

 

City State ZIP Code O,9O0O
CARITALONE DIP ACCOUNT Wl GHeceinre a__ 9.09
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wi No

Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
QC) No
Name of Financial Institution Name C) Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 19-17428 Doc50 Filed 07/05/19 Page 10 of 15

 

Debtor 1 Gregory Brian Myers Case number (it known) 19-17428

First Name Middie Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
L) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
QNo
Name of Storage Facility Name u Yes
Number Street Number Street

 

 

CityState ZIP Code

 

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
C] No
Qf Yes. Fill in the details.
Where is the property? Describe the property Value

SERV TRUST Gregory B. Myers, Trustee
Owner’s Name Daniel J. Ring, Trustee $

3158 Braverton Street

Number Street

Suite 206
Edgewater MD 21037

City State ZIP Code

 

 

 

Street

 

 

 

City State ZiP Code

 

 

 

 

Bust Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

* Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

«Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C2 Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmentat unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 19-17428 Doc50 Filed 07/05/19 Page 11 of 15

Gregory Brian Myers Case number (if known), 19-17428

Middle Name

Debtor 1

First Name Last Name

25.Have you notified any governmental unit of any release of hazardous material?

wf No
(C) Yes. Fill in the details.

Governmental unit Environmental law, if you know it Date of notice

 

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

Wi No

C) Yes. Fill in the details.

 

Court or agency Nature of the case Status of the
Case title
Court Name QO Pending
QO On appeal
Number Street QO) conctuded

 

Case number

City State ZIP Code

| Part 11: | Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
U Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CL] A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership

wf An officer, director, or managing executive of a corporation

—-
wf An owner of at least 5% of the voting or equity securities of a corporation

(C2 No. None of the above applies. Go to Part 12.
4 Yes. Check all that apply above and fill in the details below for each business.

U.S.MedicalMarijuanaStorelnc.

 

Describe the nature of the business

CPirécoe)

 

 

 

 

 

 

 

Employer Identification number
Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

Official Form 107

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Business Name —
To engage in any lawful act/activity under
. EIN: -
1209 Orange Street the General Corporation Law of DE TTT Too
Number Street
. Name of accountant or bookkeeper Dates business existed
Corporation Trust Center
Wilmington DE 19801 FromO2/26/2019To
City State ZIP Code
Describe the nature of the business Employer Identification number
- Do not include Social Security number or ITIN.
Business Name
EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

page 11

 

 
 

 

Case 19-17428 Doc50 Filed 07/05/19 Page 12 of 15

Debtor 1 Gregory Brian Myers Case number (if known) 19-17428

First Name Middle Name Last Name

 

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

 

 

Business Name

EIN; oe
Number Street Name of accountant or bookkeeper Dates business existed

From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Gun wa

 

 

Signature of Debtor 1 Signature of Debtor 2

Date 07/05/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
Q) No

w Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
w No

L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-17428 Doc50 Filed 07/05/19 Page 13 of 15

GREGORY B. MYERS
CHAPTER 13
Case No.: 19-17428
July 5, 2019

ADDENDUM
Statement of Financial Affairs for Individuals Filing for Bankruptcy

Part 4: Item 9. Within 1 year before you filed for bankruptcy, were you a party in any
lawsuit, court action, or administrative proceeding?

RESPONSE: See listing of open cases below. The Debtor will supplement this answer with a
listing of cases that were closed within 1 year before the filing of Case No. 19-17428.

US Bank, National Association as Trustee for Credit Suisse First Boston CSFB 2005-11 v. Barbara
Ann Kelly, et al., Case No. 11-2009-CA-010813

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 v., Appeal No. 2D19-0522 in the Florida Second District Court of Appeal

Barbara Ann Kelly, et al. v. US Bank, National Association as Trustee for Credit Suisse First
Boston CSFB 2005-11 v., Appeal No. 2D19-1994 in the Florida Second District Court of Appeal

Gregory B. Myers, et al. v. US Bank, National Association as Trustee for Credit Suisse First Boston
CSFB 2005-11 v., Case No. SC18-2036 in the Supreme Court of Florida

Kristine D. Brown, et al. v. Barbara Ann Kelly, et al., Case No. 394829-V
Barbara Ann Kelly, et al. v. JPMorgan Chase Bank, NA, Case No. 401247-V
Barbara Ann Kelly, et al. v. Mark H. Wittstadt et al., Case No. 408746-V

Barbara Ann Kelly, et al. v. Kristine D. Brown, et al., Appeal No. 2255, September Term 2018 in
the Maryland Court of Special Appeals

Bank of America, National Association v. Barbara Ann Kelly, et al., Case No. 66-2010-CA-660 in
the Circuit Court in and for Walton County, Florida

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D18-690 in the
Florida First District Court of Appeal

Barbara Ann Kelly, et al. v. Bank of America, National Association, Appeal No. 1D19-1839 in the
Florida First District Court of Appeal

Gregory B. Myers v. Bank of America, National Association, Case No. 3:17-cv-00969-RV-EMT
in the United States District Court for the Northern District of Florida
Case 19-17428 Doc50 Filed 07/05/19 Page 14 of 15

Gregory B. Myers v. Bank of America, National Association, Appeal Number: 19-10797-C in the
United States Court of Appeals for the Eleventh Circuit

Inre Gregory B. Myers, Case No. 15-26033 in the United States Bankruptcy Court for the District
of Maryland

Gregory B. Myers v. Regions Bank, Adversary Proceeding No. 16-00473
Gregory B. Myers v. Offit Kurman, P.A., Adversary Proceeding No. 16-00474
Offit Kurman, P.A. v. Serv Trust, Adversary Proceeding No. 16-00541

John P. Fitzgerald, II United States Trustee v. Gregory B. Myers, Adversary Proceeding No. 17-
00193

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Adversary
Proceeding No. 17-00400

Gregory B. Myers v. Offit Kurman, P.A., et al., Appeal No. 8:18-cv-02536-PX (Adv. Proc. No.
16-00541) in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
cv-00245-PX in the United States District Court for the District of Maryland

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Appeal No. 8:19-
cv-00636-PX (Adv. Proc. No. 17-00400) in the United States District Court for the District of
Maryland

Gregory B. Myers v. John P. Fitzgerald, III United States Trustee, Appeal No. 8:19-cv-00637-
PX (Adv. Proc. No. 17-00193) in the United States District Court for the District of Maryland

Gregory B. Myers, et al. v. Offit Kurman, P.A., et al., Record No. 18-2144 in the United States
Court of Appeals for the Fourth Circuit

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., Civil Action No.
8:17-cv-03396-PX

Gregory B. Myers v. McNamee Hosea Jernigan Kim Greenan & Lynch, P.A., et al., Civil Action
No. 8:18-cv-03460-PX

In re Gregory B. Myers, Appeal No. 19-90626033 in the United States Bankruptcy Court for the
District of Delaware

In re Gregory Brian Myers, Case No. 19-10392-BLS in the United States District Court for the
District of Delaware

Inre Gregory B. Myers, Appeal No. 19-907 in the United States District Court for the District of
Delaware
Case 19-17428 Doc50 Filed 07/05/19 Page 15 of 15

In re Gregory B. Myers, Appeal No. 19-908 in the United States District Court for the District of
Delaware

In re Gregory B. Myers, Appeal No. 19-909 in the United States District Court for the District of
Delaware

In re Gregory B. Myers, Appeal No. 19-910 in the United States District Court for the District of
Delaware

6789 Goldsboro LLC v. Serv Trust, et al., Case No. 451611-V, in the Circuit Court for
Montgomery County, Maryland

Gregory B. Myers v. The Guardian Life Insurance Company of America, et al., Civil No. 1:19-cv-
00061-AJT-MSN in the United States District Court for the Eastern District of Virginia
